— Judgment unanimously affirmed. Memorandum: Defendant was convicted of burglary in the third degree as a result of his having been discovered in a Buffalo department store after it had closed. Defendant testified that he had remained innocently in the store because he had suffered an epileptic seizure in a men’s room, but the People’s evidence showed that defendant was found hiding in a storage room in possession of items taken from the desk of a store employee. The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). We have examined defendant’s other contention, and we find it to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — robbery, third degree.) Presents-Den-man, J. P., Boomer, Pine, Lawton and Davis, JJ.